IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 11, 2009
                                     No. 09-30567
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

RONNIE HACK,

                                                   Plaintiff-Appellant

v.

CORRECTIONS CORPORATION OF AMERICA OF TENNESSEE LLC; WINN
CORRECTIONAL CENTER; TIM WILKINSON; CORRECTIONAL OFFICER
HARRIS; B JOHNSON; MS KENNEDY; LOUISIANA DEPARTMENT OF
PUBLIC SAFETY AND CORRECTIONS; JAMES LEBLANC; ELAYN HUNT
CORRECTIONAL CENTER; GLADNEY; MIKE CAZE, Warden, West Baton
Rouge Work Release,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:09-CV-413


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Ronnie Hack, Louisiana prisoner # 180188 moves this court for leave to
proceed in forma pauperis (IFP) in this appeal from the district court’s dismissal
as frivolous of his pro se civil rights complaint under 42 U.S.C. § 1983. The



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                       No. 09-30567

district court dismissed the suit because Hack failed to allege any legal or factual
basis to support a claim of a constitutional deprivation related to his exclusion
from the work release program and subsequent placement in administrative
segregation. The district court denied Hack leave to proceed IFP on appeal
because the appeal was not brought in good faith.
      In his IFP motion, Hack does not address the district court’s reasons for
dismissing the complaint and denying him leave to proceed IFP on appeal.
Although we liberally construe pro se briefs, see Haines v. Kerner, 404 U.S. 519,
520 (1972), even pro se litigants must brief arguments in order to preserve them.
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). By failing to discuss any
of the district court’s findings for dismissing his complaint and denying him
leave to proceed IFP on appeal, Hack has abandoned all issues related to those
findings. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      Because Hack has failed to demonstrate that he will raise a nonfrivolous
issue on appeal, his motion to proceed IFP is denied. See F ED. R. A PP. P. 24(a);
Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). This appeal is without merit
and is dismissed as frivolous.         See Howard v. King, 707 F.2d 215, 219-20
(5th Cir. 1983); 5 TH C IR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                            2